Citation Nr: 1118801	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  03-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the right hand.

2. Entitlement to service connection for arthritis of the feet.

3. Entitlement to service connection for arthritis of the knees.

4. Entitlement to service connection for a cervical spine condition, including secondary to a low back disability.

5. Entitlement to service connection for a thoracic spine condition, including secondary to a low back disability.

6. Entitlement to an evaluation in excess of 40 percent for a low back disability.

7. Entitlement to service connection for a left hand disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to March 1978                       in the Marine Corps, and from July 1980 to January 1997 in the Army.
   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The August 2002 rating decision found that new and material evidence had not been submitted sufficient to reopen claims of entitlement to service connection for presbyopia, arthritis in the hands, knees, and feet, and tinea versicolor. The August 2002 rating decision deferred claims for service connection for a thoracic spine condition, a cervical spine condition, and tinnitus, as well as claims for increased evaluations for a low back disability and sinusitis.                     The November 2002 rating decision denied service connection for cervical and thoracic spine conditions, and tinnitus. 



In November 2003, the Veteran testified before a Decision Review Officer (DRO) at the RO. Then in March 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO (Travel Board hearing). Transcripts of both hearings are of record.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the DRO and VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

This case was previously before the Board in September 2007, wherein the Board found the Veteran was entitled to a 30 percent evaluation for sinusitis. As such,         the matter is no longer in appellate status. The remaining issues were remanded for further development and adjudication.

At the time of the September 2007 decision, the Board observed there were some irregularities in the path to appeal for the issues involving entitlement to a higher rating for the low back disability, and of whether new and material evidence          was received to reopen the claim for entitlement to service connection for a skin disorder. The claim for a higher rating was deferred in the August 2002 rating decision and not thereafter addressed in a subsequent RO decision. As for the claim to reopen, that matter was denied by the RO in August 2002 and the record does not appear to contain a subsequent Notice of Disagreement (NOD). Regardless,            both issues were addressed by the RO as if on the standard path to appeal in             the August 2003 Statement of the Case (SOC). Thereafter, VA received from                 the Veteran a timely VA Form 9 as to all issues on the August 2003 SOC, and these matters were certified for appeal by the Board. Since VA has for more than eight years treated these matters as if they were properly on appeal, and has in fact certified these matters for appeal, and the Veteran has addressed them as such as well (through statements, arguments and at his hearing), the Board once again        sees no prejudice to the Veteran in doing likewise.

Thereafter, in a September 2009 decision, the Board reopened and denied a claim for service connection for presbyopia; reopened and granted service connection for tinea versicolor; denied service connection for tinnitus; and moreover, reopened claims for service connection for arthritis of the hands, feet, and knees, and for a cervical spine condition. The remaining matters on appeal, to include all of the reopened claims on their respective merits, were again remanded to the RO for further development. 

The remaining issues still on appeal are those claims as listed herein on the title page. A change the Board has made to the characterization of the issues of late is to indicate an additional theory of recovery, i.e., that service connection for both cervical spine and thoracic spine conditions is claimed as secondary to a service-connected low back disability. See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is obliged to consider theories of entitlement reasonably raised on the evidence of record).

Moreover, the Board now sees fit to bifurcate the claim for service connection for arthritis of the hands, into two distinct claims for each hand, inasmuch as there is competent evidence indicating there may be a left hand disability of service origin, thereby warranting remand of this particular claim. 


The issue of service connection for a left hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As a further initial matter, the Board previously referred claims of entitlement to service connection for headaches secondary to sinusitis, and a total disability rating based on individual unemployability due to service-connected disability (TDIU). To date neither claim has been addressed or adjudicated by the RO      as the Agency of Original Jurisdiction (AOJ). Moreover, in September 2009 correspondence the Veteran raised a new claim for service connection for vertigo.  It is imperative that these issues be referred to the RO for  appropriate action.  


FINDINGS OF FACT

1. Arthritis of the right hand was not incurred or aggravated during active military service. 

2. Arthritis of the feet was not incurred or aggravated during active military service. 

3. Arthritis of the knees was not incurred or aggravated during active military service. 

4. A cervical spine condition was not incurred or aggravated during service, nor is it proximately due to or the result of a service-connected low back disability.

5. A thoracic spine condition was not incurred or aggravated during service, nor is it proximately due to or the result of a service-connected low back disability.

6. The Veteran is already in receipt of the maximum assignable 40 percent rating for his low back disability under the former rating criteria for orthopedic impairment of the spine, and considering the revised criteria for the same,              he does not experience any form of ankylosis of the spine. Under the rating criteria for Intervertebral Disc Syndrome (IVDS), the Veteran does not have pronounced IVDS with persistent neurological symptoms, and when considering the revised criteria he does not have any incapacitating episodes of IVDS. 


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for arthritis of the right hand.                 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2. The criteria are not met for service connection for arthritis of the feet.                  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);         38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3. The criteria are not met for service connection for arthritis of the knees.                 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4. The criteria are not met for service connection for a cervical spine condition, including secondary to a low back disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

5. The criteria are not met for service connection for a thoracic spine condition, including secondary to a low back disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

6. The criteria are not met for an evaluation higher than 40 percent for a low back disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5292 (prior to September 26, 2003), 5237 (2010), and Diagnostic Codes 5293 (prior and since to September 23, 2002), and 5243 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007),         that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.                 § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from August 2001 through         October 2009, the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA notice also provided information regarding the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the initial VCAA notice letters dated from August 2001 and June 2002 were issued in advance of       the adjudication of the Veteran's claims by the rating decisions on appeal, and thus comported with the definition of timely notice. Meanwhile, the subsequently issued VCAA notice correspondence did not meet this standard. However, the Veteran        has had an opportunity to respond to the VCAA correspondence in advance of the most recent February 2011 Supplemental SOC (SSOC) readjudicating his claims. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has also taken appropriate action to comply with the duty to assist                 the Veteran in this case, through obtaining service treatment records (STRs), service personnel records, and extensive VA outpatient treatment records, as well as records pertaining to disability benefits from the Social Security Administration (SSA). The Veteran has undergone VA Compensation and Pension examinations to ascertain the etiologies of the disabilities claimed for service connection,                  as warranted. See 38 C.F.R. § 3.159(c)(4) (2010). See too, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Also completed have been several examinations pertaining to the severity of a service-connected low back disability. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). 
Pursuant to the Board's September 2009 remand, the RO/AMC attempted to obtain authorization from the Veteran to acquire additional relevant records of private treatment, but he did not respond to the inquiry. Also, in accordance with the prior remand, the RO/AMC verified that there was no Vocational Rehabilitation file available to obtain, which might otherwise have contained further information regarding the symptoms or manifestations of the Veteran's low back disorder.

In furtherance of his claims, the Veteran has provided several personal statements, and has testified at Travel Board and DRO hearings. In summary, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).




A. Arthritis of the Right Hand, Bilateral Feet and Bilateral Knees

Service treatment records document that in October 1980, the Veteran was noted to have had a possible compound fracture of the second digit finger, left hand, second knuckle from playing football. Objectively, there was present an obvious dislocation of the knuckle. There are conflicting accounts of whether the finger was actually broken -- according to a physician's progress report, the finger was found to be broken; however, the direct reports of X-rays taken show no significant abnormality detected. Also, according to the progress note (but not otherwise substantiated), the Veteran was given a temporary profile for 30 days for no use of the left hand. 

In June 1989, the Veteran had in injury to the left foot middle toe while lifting weights. The assessment given was of a bruised toe.

On a January 1997 retirement physical, the Veteran reported swollen or painful joints; cramps in the legs; arthritis, rheumatism, or bursitis; recurrent back pain; foot trouble. He further indicated having had back and leg pain, a feeling of radiation of back pain to the legs; arthritis in the hands and feet, burning with loss of feeling; regarding reported foot trouble, arthritis, burning, stiffness, and loss of feeling. Other than having defective hearing, on objective medical examination the Veteran was found to have had a normal exam.

Following military service, the Veteran underwent a VA Compensation and Pension for general medical evaluation in January 1998. He reported as to medical history an in-service automobile accident in 1993, in which he sustained a back injury, following which there was radiating pain down to his legs. Regarding claimed arthritis in the hand, the Veteran stated that he had never been told that he had arthritis. He denied any injury to the hands or treatment, but did describe pain, stiffness, weakness and warmth, with flare-ups during periods of cold. Regarding claimed arthritis of the feet, he stated that he had never been told he had arthritis of the feet, and further denied any injury to the feet. He did describe pain, stiffness, weakness and warmth, with flare-ups during periods of cold. A physical exam was completed. X-rays showed no abnormalities of the bilateral hands, or the bilateral feet. The diagnosis given was, in relevant part, of bilateral hand pain, no disease found; flat feet, no disease found; and bilateral feet pain, no disease found.
A VA orthopedic examination of the joints was completed September 2000, upon which the Veteran described knee and foot impairments. He noted that no surgeries had been performed for these conditions. He further reported that these discomforts were noted early during his military tenure, becoming gradually and progressively worse with time. A physical exam was performed. X-rays of the bilateral feet and knees were normal. The diagnosis was involving the feet, plantar fasciitis bilaterally; and the knees, patellofemoral syndrome bilaterally. 

The report of a September 2000 VA outpatient consultation for hand problems, indicated that the Veteran was having symptoms of "trigger finger" on his left hand middle finger. He also complained of pain in the majority of the joints in the hands in addition to the trigger finger. A physical exam revealed as to the bilateral hands no muscle wasting, full strength, and active range of motion full with no joint deformity. The only observed finding was in the left hand obvious triggering of the middle finger. The assessment was of left hand trigger finger, middle finger; and chronic hand numbness, questionable etiology, with atypical pattern for carpal tunnel syndrome. A July 2001 outpatient consult again indicated trigger finger of the left hand middle finger. Also noted was early degenerative joint disease of both wrists. An x-ray study at that time further revealed minimal arthritic changes in the carpal bones. 

Another VA examination of the joints was completed May 2003. The Veteran reported that he had "arthritis" of both knees, and longstanding pain in both feet.  On examination the knees had full range of motion, were normal to inspection, and had no instability. The feet were characterized by bilateral pes planus, minor tenderness in the soles at the heels, without inflammation. An x-ray of the knees showed mild bilateral degenerative joint disease of the medial compartments of the knees. The diagnosis included early degenerative changes in both knees, which the VA examiner indicated had no reasonable etiologic relationship to the lumbar spine's degenerative arthritis and degenerative disc conditions. Also diagnosed was bilateral plantar fasciitis, considered to have no relationship to a lumbar spine condition. 
A VA outpatient x-ray study of both hands indicated an essentially normal exam. The record of a November 2004 VA outpatient consult indicates an impression of polyarticular arthritis, as the Veteran had bilateral hand pain, wrist involvement, neck stiffness, and bilateral knee and ankle involvement. The exam overall was consistent with rheumatoid arthritis. 

Through his January 2008 correspondence, Dr. J.W.J., private physician indicated that the Veteran had chronic pain in multiple areas of the body consistent with degenerative osteoarthritis, particularly of the hands, knees and feet, progressive over the past 15 years. The physician further stated that upon reviewing                 the Veteran's medical history and a current physical evaluation, the findings were consistent with degenerative osteoarthritis. Multiple interventions had been attempted in the past, including anti-inflammatories and steroid injections, without significant relief of the pain. According to the physician, a potential exacerbating factor or triggering factor in this situation could be prolonged running or activity associated with physical fitness programs that may be encountered in the military.  It was stated that tasks as an aircraft technician might also contribute to exacerbation or cause progressive degenerative changes in the joints, particularly the hands. 

Given the Board's review of the preceding, the claims for service connection for arthritis of the right hand, bilateral feet and bilateral knees are not established.     The record is not absent findings of orthopedic or other inherent disorders of these joint regions, however, there is no definitive basis to conclude that any such manifestation originated during the Veteran's active military service. There are diagnoses of record of chronic pain consistent with degenerative osteoarthritis in the hand, feet and knees; early degenerative joint disease of the wrist; plantar fasciitis, bilateral; patellofemoral syndrome, bilateral. What the record lacks, though,               as stated, is competent and probative evidence demonstrating that any of the      above-referenced conditions developed incidental to the Veteran's military service. This indication of a medical nexus to military service is critical to establishing service connection. See Watson v. Brown, 4 Vet. App. 309, 314 (1993)                     ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

To this effect, the service treatment records are lacking any specific instance whereby the Veteran sustained an injury to the right hand, feet or knees, with the reasonable likelihood of any long-term consequence. There is no documentation of any right hand injury; the 1980 incident concerned solely the function of the left hand. There is no record of any right foot injury. While in 1989 the Veteran sustained a bruised toe to the left foot, there is no evidence of any further symptomatology or recurrence of the condition. From the lack of continuing treatment, and relatively minor nature of the original injury, the Board can only conclude that this was an acute and transitory event with no residual disability. There is also no documentation of injury involving the knees. It is noted that on the 1997 retirement physical the Veteran claimed to have what he self-diagnosed as joint arthritis. However, again, there was no reference to any specific precipitating injury. Most significantly, a military physician's objective physical exam was negative for any manifestation of arthritis or joint condition. Apart from what just the service records show, there is case precedent holding that a claimant's competent allegations of in-service injury must receive due attention. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  This having been alluded to, the Veteran does not indicate or suggest that he experienced a specific precipitating injury to the right hand, feet or knees during  his military service. Therefore, a crucial finding to help establish a medical nexus,           of precipitating circumstances during service, is not substantiated.

Moreover, there is minimal proof of an arthritic condition in any of the identified joint regions immediately following service, or for several years thereafter. On a January 1998 VA examination soon after service discharge, the diagnosis for both the hands and feet consisted of "no disease found." The September 2000 VA examination a few years later did reveal in the knees bilateral patellofemoral syndrome, though no form of arthritis, as an x-ray study at that time was normal. Then it was not until November 2004 that a VA outpatient treatment provider detected the presence of a polyarticular arthritis in several of the names joint regions. The foregoing tends to indicate the lack of continuity of symptomatology since service discharge, and thereby further weighs against a finding of a medical nexus. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Also before the Board for review is the January 2008 private physician's medical opinion that addresses the possibility of a linkage between degenerative osteoarthritis in various joint regions and the Veteran's service, which for several reasons that Board cannot presently accept as highly probative or determinative. Most importantly, the physician expressed as his conclusion that the conditions from the Veteran's service might have had an impact upon future joint problems, and is therefore less than conclusive in his pronouncement. See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation); Winsett v. West, 11 Vet. App. 420, 424 (1998). Next, limiting the value of this opinion is that the physician mentions unspecified "prolonged running" and "physical fitness programs" as a potential factor, never finding a concrete and identifiable instance upon which the Veteran sustained injury. Essentially, the opinion offers a generalized connection between the current joint problems and the Veteran's entire service, without accounting for why. In this regard, the opinion mentions the Veteran's prior duties as an aircraft technician,  and from 1985 to 1987 his occupational specialty did pertain to aircraft operations, but this again was for only two years, and does not help to explain the nature of any repetitive motion injury to the joints of the hands. In summary, the physician's opinion is of minimal probative value to this case, in that it postulates at best a tenuous causal connection between current joint pathology and service, and without specifying what incidents of service. Therefore, it does not materially help to establish a causal nexus to military service. 


Nor does the Board believe that on the current record, a VA Compensation and Pension examination for purpose of addressing the likelihood of a connection between current problems of the right hand, feet and knees is warranted or necessary. 

Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2) (West 2002 & Supp. 2010), 38 C.F.R. § 3.159 (c)(4)(i) (2010). The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. See McLendon v. Nicholson, supra.

Here, there is no competent indication that disorders of the right hand, feet and knees are likely etiologically related to military service, to warrant further examination. While the evidentiary threshold is low to show a causal link to service, neither the medical evidence nor the Veteran himself indicates a likely theory of        in-service incurrence (or aggravation) of the disabilities claimed. As mentioned, also, the January 2008 private physician's opinion generally relates claimed arthritic conditions to the Veteran's service, but does not offer a compelling explanation for why this may be the case other than to cite generally the occupational requirements of the Veteran's service. Given these findings, at least to date, there is not a sufficient factual basis to request VA examination on the etiology of the claimed disabilities. 

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of the various claimed orthopedic disorders. He may be competent indeed to report a specific injury, or observable event, including if claimed as the cause of a particular disability.              Yet without having made such assertion, the question of etiology in and of itself becomes a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claims for service connection for arthritis of the right hand, bilateral feet and bilateral knees. The preponderance of the evidence is against these claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

B. Cervical and Thoracic Spine Conditions

Reviewing the STRs, a May 1992 clinical record reflects that the Veteran presented with neck and back pain due to trauma following a motor vehicle accident.               The Veteran was considered status post whiplash to the cervical spine, treated initially by a civilian doctor. There were no neurologic complaints, through there was reported neck pain and upper thoracic pain. The impression given was of facet pain / torticollis. A contemporaneous physical therapy record describes mainly lower back pain radiating down the lower extremities. The assessment given was of lumbar spine paravertebral strain. 

When seen three days later, the Veteran's cervical spine was considered to be within normal limits, with increased range of motion, but pain still present.          Later than month on evaluation, the Veteran had resolution of neck symptoms, but persistent lumbar / thoracic pain and spasm as bilateral paresthesias and weakness. The impression was probable myofascial syndrome, but because of history of trauma the physician could not rule out cord impingement. Also noted later that month was paravertebral muscle strain in the lumbosacral spine region.

In July 1992, the Veteran continued to report neck and back pain, with limited range of motion. Later that month, it was discovered that the Veteran had a herniated nucleus pulposus at L5-S1. 

In January 1993, a neurosurgery consult found that cervical pain had resolved. Later that month, however, the Veteran did undergo a lumbar discectomy. In June 1993, the Veteran complained of back pains, while recovering from spinal surgery from injuries due to an accident. In December 1993, the Veteran was noted to be status post a discectomy at L5-S1 with subsequent chronic low back pain.

Following service, the Veteran underwent a January 1998 VA general medical examination. Regarding a claimed cervical spine condition, he denied any injury to the neck other than sustained in the automobile accident. He described pain, stiffness, fatigability, swelling, lack of endurance, warmth, and instability, but denied treatment. The pain was estimated as mild to severe, with an estimated           20 percent loss of functional ability. He stated that since the accident, he had swelling in the lower neck area, that had been seen on several occasions with etiology being discovered. An x-ray showed no abnormalities of the cervical spine. The diagnosis was, in relevant part, cervical spine pain, no disease found. 

The Veteran received another VA examination in September 2000, of the cervical, thoracic, and lumbar spine. Regarding medical history, the Veteran stated that no surgery had ever been performed on the cervical spine. He reported that his cervical pain was experienced early during his military tenure, becoming gradually progressive throughout his career. A physical exam was completed. An x-ray showed no cervical spine compression fractures or subluxations. Disc spaces appeared normal, and the facet joints and posterior element were preserved.             The x-ray impression was of a normal cervical spine exam. The overall diagnosis was of a neck condition, diagnosed as chronic cervical spine strain. 

On a May 2003 VA examination of the joints, the Veteran stated that he began having neck pain about two years prior to leaving the military, but no specific treatment for his neck was sought or rendered. Reportedly, the pain had steadily worsened through the years. A physical exam was performed. A cervical spine        x-ray showed very mild degenerative changes of the left intervertebral phenomena at C5-6, with no disc herniations. A dorsal spine x-ray showed no definite evidence of acute traumatic injuries, or spinal cord compression, but did show a few possible lucencies involving the T9 or T10 vertebral bodies. The diagnosis was, in pertinent part, degenerative arthritis and degenerative disc disease. The VA examiner further commented that this condition was concomitant to and not secondary to the lumbar spine condition. According to the examiner, the only nexus to military service was the Veteran's history that symptoms began while he was on military duty and this could not be documented, and the examiner could see no reasonable connection to the service-connected lumbar spine condition. Also diagnosed was the condition of minor degenerative changes of the thoracic spine, asymptomatic, for which it was stated there was no relationship to the lumbar spine condition. 

On VA orthopedic examination in April 2010, the Veteran was evaluated for claimed neck and thoracic spine conditions, which he stated had an initial onset           in 1992 with a motor vehicle accident involving whiplash injury, treated with medication and physical therapy. A physical exam was conducted, which in part, revealed no abnormal spinal curvatures, or objective abnormalities of the cervical or thoracic sacrospinalis. A recent x-ray of the cervical spine indicated degenerative changes of the cervical spine at C5-6 level. A diagnosis was provided of degenerative disc disease and degenerative joint disease of the cervical spine; and thoracic spine strain. 

The VA examiner further opined that the Veteran's current cervical and thoracic spine conditions were less likely as not caused by or a result of his service-connected low back disability. The rationale for the opinion noted that the service treatment records revealed treatment multiple times for neck and back pain after a motor vehicle accident in 1992, and surgery for lumbar spine problems in 1993.        A January 1993 neurosurgery not record "cervical pain essentially resolved." Meanwhile, cervical spine x-rays at a VA clinic in 2000 reported the cervical spine series as normal, and the same as to the thoracic spine. The examiner expressed the conclusion that the Veteran's cervical and thoracic spine conditions now were degenerative in nature and were typically related to changes due to aging and not related to remote trauma. While the findings in his lumbar spine were noted,             it was not felt that those changes were related to the rest of the spine. The VA examiner concluded that therefore, the cervical and thoracic spine conditions were less likely as not the result of the lumbar spine disability. 


Having reviewed the foregoing, the Board concludes that the competent and probative evidence weighs against service connection for the claimed cervical        and thoracic spine disorders, both on a direct basis and as secondary to a             service-connected lumbar spine disorder. There is evidence of the current disabilities claimed in this case, but again, what is lacking is a definitive connection between the claimed conditions and either the Veteran's military service, or a service-connected disability. The most recent diagnosis obtained on an April 2010 VA examination was that of degenerative disc disease and degenerative joint disease of the cervical spine; and thoracic spine strain. This notwithstanding,              the evidence as whole portrays both cervical and thoracic spine conditions as not having a basis in the circumstances of the Veteran's service, or service-connected disability.

The opinion expressed on the part of the April 2010 VA examiner effectively rules out a direct causal relationship between cervical and thoracic spine disorder, and an incident of military service, finding that the initial injury from a 1992 automobile accident soon resolved and was a remote trauma with less of a connection to current disability than the aging process. The examiner supported this determination with his review of the record, including STRs, and medical evidence soon following service (which he indicated showed a lack of continuous symptomatology therefrom). See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). The opinion is persuasive in its analysis based upon the actual factual circumstances of the in-service motor vehicle accident, and what the record objectively shows about recovery from that incident. For these reasons, the Board assigns considerable probative value to the April 2010 VA examiner's opinion. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). It bears mention that the May 2003 VA examiner reached a similar conclusion, if not grounded with a similar detailed rationale.


As to a theory of secondary service connection, the April 2010 VA examination also clearly addresses this point, indicating that in no part are arthritic conditions of the thoracic and cervical spine attributable to the service-connected lumbar spine disability. The examiner offered as an alternative rationale the aging process to explain these degenerative conditions. This conclusion is buttressed by the fact that once again the May 2003 VA examiner provided a similar conclusion. Indeed, apart from the pronouncement of this opinion, there is no competent medical evidence or theory offered by the Veteran to attempt to explain how a degenerative condition of the lumbar spine could cause or impact other regions of the spine. In summary, there is no competent evidence to substantiate the Veteran's claim on a secondary basis. 

When affording sufficient weight to the Veteran's own assertions, as a layperson,  his opinion alone cannot resolve the question of etiology. Rather, the issues of what remains the post-service impact of his 1992 motor vehicle accident, or for that matter the secondary effects of his lumbar spine disorder, are matters not within   the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claims for service connection for cervical and thoracic spine conditions, including secondary to a low back disability. The preponderance of the evidence is against these claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for a Low Back Disability

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Effective September 23, 2002, VA initially revised the criteria for evaluating Intervertebral Disc Syndrome, codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). Then effective September 26, 2003, VA revised the criteria for evaluating musculoskeletal disabilities of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003).         At this time, the applicable diagnostic code for IVDS was renumbered. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010). The Veteran's low back disorder must therefore be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change. See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2009); VAOPGCPREC        3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

38 C.F.R. § 4.71a, Diagnostic Code 5295, as in effect prior to September 26, 2003, pertained to lumbosacral strain, and provided for a 10 percent rating for lumbosacral strain with characteristic pain on motion. A 20 percent rating was assigned for lumbosacral strain with muscle spasm on extreme forward bending, with unilateral loss of lateral spine motion in a standing position. A 40 percent rating required severe lumbosacral strain that included listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion. 

Diagnostic Code 5292 provided for the evaluation of limitation of motion of the lumbar spine. A 10 percent rating was warranted for slight limitation of motion;         a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion. The terms "moderate" and "severe" among other components of the rating criteria are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Since the September 26, 2003 regulatory revision, lumbosacral strain is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is for assignment for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction. See 38 C.F.R. § 4.71a, Plate V.

Normal range of motion for the lumbar spine consists of forward flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion to 30 degrees in either direction; and lateral rotation to 30 degrees in either direction. See 38 C.F.R.            § 4.71a, Plate V.

Also potentially applicable are the rating criteria for IVDS. Under the rating criteria for IVDS in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 10 percent rating for mild intervertebral disc syndrome symptoms. A 20 percent rating was warranted for moderate symptoms with recurring attacks.  A 40 percent evaluation required severe symptoms with recurring attacks and intermittent relief. Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, warranted a 60 percent evaluation.

The version of the rating criteria for intervertebral disc syndrome in effect from September 23, 2002 to September 26, 2003 provided for two methods of rating this disorder. First, IVDS could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations. A rating was also assignable based on  the total duration of incapacitating episodes as follows: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted. Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating IVDS under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

On VA general medical examination in January 1998, the Veteran described the circumstances under which he sustained a lower back injury in service due to an automobile accident, and underwent back surgery therein. A physical exam noted as to the lumbar spine there was a 5-cm vertical well-healed nontender surgical laceration. The spine was in a straight line, with no evidence of muscle atrophy, rigidity, spasm or wasting. There was diffuse tenderness through the back on palpation. Range of motion testing indicated forward flexion to 80 degrees with pain on the left side; backward extension to 10 degrees with pain on the left side; right lateral bending 20 degrees; and left lateral bending 15 degrees with pain.    The diagnosis was of status-post discectomy, with no residuals.

The report of a May 1998 x-ray study completed at a VA medical facility indicated an impression of mild degenerative joint disease L5-S1. Further noted was probable severe degenerative joint disease possibly posttraumatic, in the right sacroiliac joint, but without evidence seen of ankylosing spondylitis or psoriatic arthritis of the spine. 
A VA examination specifically for the spine in February 1999, the Veteran described pain, stiffness with sciatica and arthritis of the lower back. Range of motion findings consisted of flexion to 80 degrees, extension to 25 degrees, lateral flexion to 35 degrees bilaterally, and bilateral rotation 30 degrees. The Veteran complained of pain at flexion reaching 40 degrees, and extension to 15 degrees. There was tenderness to palpation of the left lower back. An MRI of the lumbar spine was completed. The diagnosis obtained was post-operative discectomy with moderate herniated nucleus pulposus L4-L5 and compression of L5 nerve root sheath. 

The Veteran also had a received a VA examination in September 2000, of the cervical, thoracic, and lumbar spine. The Veteran complained that his lumbar pain and discomfort had became much worse since the last VA exam in 1999. Range of motion findings were of flexion from 30 to 40 degrees before stopping due to pain; extension from 30 to 40 degrees, under similar circumstances; and lateral flexion to 15 degrees on the left and 30 degrees on the right. The diagnosis given was of discectomy L4-5 with residuals, including herniation at L5-S1 and L4-5, and radiculopathy in the left lower extremity. 

On a May 2003 VA examination of the joints, the Veteran described in regard to his lumbar spine condition having had daily discomfort which exacerbated on a daily basis with muscle spasms, intensity increasing to 8/10 level of a few minutes, relieved with rest and increased medication. A physical exam established range of motion findings of flexion to 80 degrees with pulling discomfort midline, extension to 25 degrees, lateral bending to 25 degrees bilaterally, and lateral rotation                25 degrees bilaterally. Straight leg raising was to 80 degrees bilaterally, with strength in both lower extremities normal. Sensation was intact except a decreased point in the lower left L5 distribution. The diagnosis was degenerative arthritis and degenerative disc disease, postoperative left L4-5 laminectomy with residuals.

The Veteran underwent VA re-examination of the spine in February 2006.                He described constant low back pain, with intermittent flare-ups that impaired his daily functional activities for self-care. Objective range of motion of the thoracolumbar spine consisted of flexion to 60 degrees, with pain starting at               45 degrees; extension to 30 degrees; lateral flexion to 15 degrees bilaterally; and rotation 15 degrees bilaterally. There was pain at the endpoints of all range of motion. There was no additional limitation of function due to fatigue, weakness, lack of endurance, or incoordination. There was a negative straight leg raise test. The diagnosis was status-post discectomy L4-5, with residual effects. 

In May 2009, the Veteran underwent another VA examination of the spine.         The Veteran reported having dull and sharp lower back pain, constant, and 7/10 in intensity, that went to the muscles on both sides of the spine. He denied radiation of pain down to his legs and feet, and denied tingling and numbness sensation to his bilateral lower extremities. There were no reported incapacitating episodes of back pain in the last 12 months. There were no additional associated features or symptoms, such as paresthesias, leg or foot weakness, or bladder complaints. Range of motion consisted of forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation 25 degrees, and left lateral rotation 30 degrees. On repetitive testing, forward flexion decreased to 50 degrees, and there was pain towards the end of other measured planes of motion, with no overall diminution in range of motion. Otherwise, no muscle spasm was palpated. Moderate tenderness was felt over the lower lumbar spine area. There were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back. The VA examiner again found that there was no ankylosis. On neurological exam, touch and pain sensation was found to be normal over the bilateral lower extremities. All muscle groups had normal tone and power, and were without atrophy. The examiner again emphasized that there were no incapacitating episodes of IVDS found. The diagnosis given was degenerative disc disease of the lumbar spine, postoperative status of left laminectomy at L5 with residuals; no radiculopathy found on examination.

Upon carefully reviewing the foregoing, the Board will decide to continue the current assigned 40 percent disability evaluation for a service-connected low back disability. The Board reaches this conclusion keeping in mind that the former rating criteria apply prospectively even following the effective date of the implementation of regulations changing that criteria. See VAOPGCPREC 7-2003. Initially, regarding the potentially applicable criteria for evaluating this condition based upon orthopedic disability (in effect prior to September 26, 2003), there is no higher assignable evaluation than 40 percent under either Diagnostic Code 5292 for limitation of motion of the lumbar spine, or Diagnostic Code 5295 for lumbosacral strain. Hence, the Veteran is already in receipt of the maximum assignable                 40 percent evaluation under the former criteria. Turning to the revised rating criteria, the applicable General Rating Formula for musculoskeletal disabilities of the spine prescribes that the next higher evaluation of 50 percent requires evidence of unfavorable ankylosis of the entire thoracolumbar spine. Essentially, some showing of ankylosis is required. However, it is abundantly clear from all VA examinations that have been conducted that the Veteran retains a substantial degree of retained joint mobility in the lumbar spine. The April 2010 VA examiner even expressly ruled out any joint ankylosis. The term "ankylosis" directly contemplates absence of all motion, in which the joint is frozen in one position. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Given the degree of retained motion,    the Veteran obviously does not have ankylosis, and a higher rating is therefore not substantiated under the revised criteria.

The next available set of potentially applicable criteria is consistent with how            the RO has already evaluated the Veteran's condition, on the basis of Intervertebral Disc Syndrome, but this likewise does not substantiate an increased evaluation. Under the former criteria (which continue to apply since September 23, 2003),          a 60 percent rating contemplated "pronounced" IVDS with persistent symptoms compatible with sciatic neuropathy and other associated neurological findings.        See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). However, in this case,              the Veteran has not experienced such symptomatology, particularly inasmuch as sciatic neuropathy or any radiation of pain has been ruled out, and there are no other neurological findings associated with the side of a diseased disc. Nor does                the Veteran experience ankle jerk, or generally IVDS symptoms that are persistent with little relief. The Veteran's condition has never been described as this pervasive and debilitating, whether by subjective report, other medical history, or objective exam findings. Indeed, on a May 2009 VA examination there were no neurological abnormalities found. Turning to the revised criteria, the Veteran has consistently been documented as not having had any incapacitating episodes of IVDS, much less incapacitating episodes of the frequency and severity that under either version of the revised criteria would correspond to the assignment of a 60 percent evaluation.          See Diagnostic Code 5243 (2010).

Accordingly, under all versions of the applicable rating criteria, no higher disability evaluation than 40 percent is assignable for the Veteran's service-connected           low back disorder based upon the provisions of the VA rating schedule.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. While the February 2006 VA examination reflects that the Veteran apparently retired from gainful employment following discharge from service due to his back disability, there is no indication from the exam, or otherwise that the Veteran would be unable to perform more sedentary type employment that did not require extensive movement of the lower back. The Veteran's service-connected low back disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,           9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for a low back disability. This determination takes into full account the potential availability of any         "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.      

ORDER

Service connection for arthritis of the right hand is denied.

Service connection for arthritis of the feet is denied.

Service connection for arthritis of the knees is denied.

Service connection for a cervical spine condition, including as secondary to a         low back disability, is denied.

Service connection for a thoracic spine condition, including as secondary to a         low back disability, is denied.

The claim for an evaluation in excess of 40 percent for a low back disability             is denied.


















REMAND

The Board finds that further development is warranted on the remaining claim for service connection for arthritis of the left hand. Whereas as explained below the disability in question does not involve arthritis per se, it is sufficiently close               in nature and circumstance to arthritis, and implicates left hand dysfunction that there is clear reason to remand the instant claim. For sake of clarity, the Board recharacterizes the claim as one of service connection for a left hand disability.

As has been previously mentioned, STRs document that in October 1980,             the Veteran sustained a possible compound fracture of the second digit finger,          left hand, second knuckle from playing football. Objectively, there was present an obvious dislocation of the knuckle. There are conflicting accounts of whether the finger was actually broken. Also, according to a progress note, the Veteran was given a temporary profile for 30 days for no use of the left hand. 

The medical evidence post-service includes the September 2000 report of a VA outpatient consultation for hand problems, indicating that the Veteran was having symptoms of "trigger finger" on his left hand middle finger. He also complained of pain in the majority of the joints in the hands in addition to the trigger finger.            A physical exam revealed in the left hand obvious triggering of the middle finger. The assessment was of left hand trigger finger, middle finger; as well as chronic hand numbness, questionable etiology, with atypical pattern for carpal tunnel syndrome. A July 2001 consult again confirmed the trigger finger condition.

Based on the VA treatment records, there is competent evidence since military service of a disability of the left hand, the condition of trigger finger of the left hand middle finger. Given the injury to the same location during service, there is at least the reasonable probability of a connection between post-service disability and military service. A VA examination should be arranged to verify this potential causal connection. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010);             38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  
Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to ascertain the likely etiology of a left hand condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initial provide a diagnosis of all current conditions affecting the left hand, to include previously diagnosed left hand trigger finger of the second finger. The examiner should then provide an opinion as to whether it is at least as likely as not            (50 percent or greater probability) that the diagnosed condition(s) was/were incurred during military service, taking into account the Veteran's own assertions and            all documented relevant symptomatology therein.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for a left hand disability (previously claimed as arthritis of the left hand), in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


